           IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                       Plaintiff,

     Vs.                                             No. 94-40017-01-SAC

JESSIE AILSWORTH, JR.,

                       Defendant.


                      MEMORANDUM AND ORDER

            This case comes before the court on the defendant Jessie

Ailsworth, Jr.’s motion to terminate his supervised release pursuant to 18

U.S.C.§ 3583(e)(1). ECF# 989. In 1996, a jury convicted Mr. Ailsworth on

drug trafficking offenses and food stamp violations for which he received a

sentence of 360 months’ imprisonment. Pursuant to the First Step Act of

2018, the court reduced Mr. Ailsworth’s sentence to 240 months on

January 25, 2019, but his five-year term of supervised release was not

reduced. ECF# 986. In his pending motion, Mr. Ailsworth states that he

began supervised release on January 29, 2019, and that he waited to seek

early termination until after successfully completing 13 months of

supervised release.

            Mr. Ailsworth argues he is in good standing with the Probation
Office having complied with all conditions of his supervised released, he

has passed all drug testing, he has kept employment with a construction

company earning $12.00 per hour, and he has been successful in adjusting

to supervision and in reintegrating into the community. He presently lives

with his parents and grandmother in Topeka, Kansas, and enjoys their

support. He explains his request for early termination is “to support his

desire to travel—for both leisure and work” and notes he is “55 years old—

having spent half of his adult life in prison.” ECF# 989, p. 7. Finally, Mr.

Ailsworth represents his early termination would not be a danger to public

safety and would be in the interest of justice.

            In opposing the defendant’s request, the government notes the

seriousness of the defendant’s criminal conduct that included leading a

significant crack cocaine distribution conspiracy involving substantial drug

quantities and the use of firearms. The supervised release officer for Mr.

Ailsworth recognizes his performance as compliant and satisfactory but

does not support the early termination request based on his criminal history

and his short time on supervised release. The government highlights Mr.

Ailsworth’s leadership over a conspiracy involved in serious criminal

activity. The government disputes that Mr. Ailsworth’s time on supervised

release and his satisfaction of its minimal requirements as sufficient to
show grounds for early termination. The government challenges the

inferential leap required to say that holding down employment and living

with family for 13 months establishes Ailsworth’s rehabilitation and

integration into the community. The government’s position is that Mr.

Ailsworth’s motion is premature.

            After considering certain18 U.S.C. § 3553(a) factors, a court

may terminate a defendant's supervised release after one year of

supervision “if it is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

The statute commits this determination to the discretion and exclusive

authority of the sentencing court. Rhodes v. Judiscak, 676 F.3d 931, 933

(10th Cir.), cert. denied, 567 U.S. 935 (2012). Courts are required by 18

U.S.C. § 3583(e) to consider the following factors: “the nature and

circumstances of the offense and the history and characteristics of the

defendant;” “adequate deterrence;” protection of the public; the need for

effective education, training, care or treatment; the sentencing guideline

factors and range in effect at the time of sentencing; pertinent Sentencing

Commission policy statements; the need to avoid unwarranted sentencing

disparities between similarly-situated defendants; and the need to provide

victim restitution. 18 U.S.C. § 3553(a)(1), (2)(B)-(D), and (4)-(7); see United
States v. Gainer, 936 F. Supp. 785, 786 (D. Kan. 1996).1 Courts “require[ ]

the defendant, as the party receiving the benefit of early termination, to

demonstrate that such a course of action is justified.” United States v.

Weber, 451 F.3d 552, 559 n.9 (9th Cir. 2006) (citations omitted).

            After considering the relevant factors and weighing the parties’

different arguments, the court concludes the motion for early termination of

supervised release should be denied. Mr. Ailsworth is to be commended for

his positive performance on supervised release and for maintaining

employment. The court does not necessarily equate these achievements

after only 13 months as showing community reintegration and adjustment.

The nature of his employment, as well as his living arrangements with his

parents are appropriate and good first steps toward reintegration and

adjustment, but they are not compelling indicators of lasting or permanent

change. The same can be said about his minimal compliance on

supervised release after only 13 months. The court simply cannot find that

the defendant’s conduct to date necessarily demonstrates a willingness

and capability to remain lawful beyond the period of supervision. But most

important to the court’s judgment are the other factors of the seriousness of


1
 No hearing is necessary under Fed. R. Crim. P. 32.1(c)(1), as the court will
not be modifying the conditions of supervised release. United States. Hines,
2019 WL 4221491, at *2 (S.D.N.Y. Sep. 5, 2019).
Mr. Ailsworth’s criminal offenses and the leader role he played in the

extensive cocaine base distribution conspiracy. In a prior decision, this

court summarized Mr. Ailsworth’s case in these terms:

      Following a lengthy jury trial during the summer of 1996, the jury
      found the defendant guilty of some, but not all of the drug trafficking
      crimes charged in the second superseding indictment. See United
      States v. Ailsworth, 948 F.Supp. 1485 (D.Kan.1996) (denying
      defendant's post-trial motions for relief), aff'd, 138 F.3d 843 (10th
      Cir.), cert. denied, 119 S.Ct. 221 (1998). Based upon the substantial
      amount of cocaine base attributable to Ailsworth and his role in the
      offense, the defendant received a primary term of incarceration of 30
      years.

United States v. Ailsworth, 1999 WL 706111, at *1 (D. Kan. July 28, 1999).

Mr. Ailsworth recently benefited from a substantial reduction in his

sentence. The court believes the seriousness of his offense warrants

additional supervision to ensure adequate deterrence and promote his

opportunities to succeed at reintegrating into the community without

returning to drug trafficking activities. In sum, the court cannot say at this

time that the circumstances of the defendant’s conduct warrant early

termination and that the interests of justice would be served in light of the

defendant’s serious offense and the history and characteristics of his role in

that criminal conspiracy. The court certainly wants to encourage the

defendant to maintain his commendable efforts on supervision and then to

file another motion later during his supervision.
           IT IS THEREFORE ORDERED that Mr. Ailsworth’s motion to

terminate his supervised release pursuant to 18 U.S.C.§ 3583(e)(1) (ECF#

989) is denied.

           Dated this 3rd day of April, 2020, Topeka, Kansas.



                      s/Sam A. Crow
                      Sam A. Crow, U.S. District Senior Judge
